DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  

Information Disclosure Statement
3.	The references listed in the information disclosure statement submitted on 1-4-2021 have been considered by the examiner (see attached PTO-1449).

Response to Amendment
4.	The rejection of claims 1 to 3, 5, 10 to 11, 16 and 17 as rejected under 35 U.S.C. 103 as being unpatentable over  Cheng et al. (USPAP 2017/0123987) in view of Biswas et al. (USPAP 2014/0089602)  is withdrawn.

Allowable Subject Matter
5.	Claims 1 to 20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the prior art made of record, teaches a method and an apparatus for error detection and correction when reading data from a storage device.  For instance, Wu et al. (USPAP 2017/0185476) one such example of the prior art made of record teaches a method and an apparatus for multi-bit error detection and correction comprising a multi core processor with an ECC logic (860) for detecting errors when data is read from the main memory (800).  Wu further teaches that the processor core includes special purpose logic (208).  However, the prior art made of record, taken alone or in combination fails to teach, fairly suggest, or render obvious the novel element of the read request includes an indication of the in-memory configuration state register from which the data is to be read.  Specifically, the prior art made of record, fails to teach or fairly suggest or render obvious the combination of elements with the novel element of a computer program product, a computer system and a computer implemented method of facilitating processing within a computer 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rozario et al.		(USPAP 2015/0242274) discloses a pipelined ECC protected memory access.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112